


Exhibit 10.47

 

RESTRICTED STOCK AGREEMENT

 

SYNTA PHARMACEUTICALS CORP.

 

AGREEMENT made as of the 8th day of December, 2014 (the “Grant Date”), between
Synta Pharmaceuticals Corp. (the “Company”), a Delaware corporation having its
principal place of business in Lexington, Massachusetts, and Chen Schor (the
“Participant”).

 

WHEREAS, the Company desires to promote the interests of the Company by
providing an incentive for the Participant , an employee of the Company or a
corporation which is a parent or subsidiary of the Company, direct or indirect
(an “Affiliate”);

 

WHEREAS, the Company desires to offer to the Participant shares of the Company’s
common stock, $.0001 par value per share (“Common Stock”), all on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Participant wishes to accept said offer.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Terms of Grant.  The Participant hereby
accepts the offer of the Company to issue to the Participant, in accordance with
the terms of this Agreement, One Hundred Fifty Thousand (150,000) Shares of the
Company’s Common Stock (such shares, subject to adjustment pursuant to
Subsection 2.1(h) hereof, the “Granted Shares”) at a purchase price per share of
$.0001 (the “Purchase Price”), receipt of which is hereby acknowledged by the
Participant’s prior service to the Company and which amount will be reported as
income on the Participant’s W-2 for this calendar year.

 

2.1.                            Forfeiture Provisions.

 

(a)                                 Lapsing Forfeiture Right.  In the event that
for any reason the Participant is no longer an employee or consultant of the
Company or an Affiliate prior to December 8, 2016 (the “Termination”), the
Participant (or (or the deceased Participant’s legal representatives and/or any
person or persons who acquired the Participant’s rights to the Granted Shares by
will or by the laws of descent and distribution (the “Participant’s Survivor)
shall, on the date of Termination, immediately forfeit to the Company (or its
designee) all of the Granted Shares which have not yet lapsed in accordance with
the schedule set forth below (the “Lapsing Forfeiture Right”) except as
otherwise set forth in Section 2.1(b) or (c).

 

The Company’s Lapsing Forfeiture Right is as follows except as otherwise
accelerated upon termination of service by the Company not for cause or by the
Participant for good reason as set forth in the Severance and Change of Control
Agreement between the Company and the Participant dated December 3, 2014 (the
“Severance Agreement”)):

 

If the Participant’s Termination is prior to December 8, 2016 all of the Granted
Shares shall be forfeited to the Company.  On December 8, 2016, if the
Participant remains an employee or consultant of the Company or an Affiliate,
the Lapsing Forfeiture Right shall lapse as to 50.0% of the Granted Shares and
the Participant’s ownership of that portion of the Granted Shares shall be
vested as of such date. On December 8, 2017, if the Participant remains an
employee or consultant of the Company or an Affiliate, the Lapsing Forfeiture
Right shall lapse

 

--------------------------------------------------------------------------------


 

as to the remaining 50.0% of the Granted Shares and the Participant’s ownership
of that portion of the Granted Shares shall be vested as of such date.

 

(b)                                 Effect of Termination for Disability or upon
Death.  The following rules apply if the Participant’s Termination is by reason
of Disability or death:  to the extent the Company’s Lapsing Forfeiture Right
has not lapsed as of the date of the Participant’s permanent and total
disability (a “Disability”) as defined in Section 22(e)(3) of the United States
Internal Revenue Code of 1986, as amended (the “Code”), or death, as case may
be, the Participant shall forfeit to the Company any or all of the Granted
Shares subject to such Lapsing Forfeiture Right; provided, however, that the
Company’s Lapsing Forfeiture Right shall be deemed to have lapsed to the extent
of a pro rata portion of the Granted Shares through the date of Disability or
death, as would have lapsed had the Participant not become Disabled or died, as
the case may be.  The proration shall be based upon the number of days accrued
in such current vesting period prior to the Participant’s date of Disability or
death, as the case may be.

 

(c)                                  Effect of a For Cause Termination. 
Notwithstanding anything to the contrary contained in this Agreement, in the
event the Company or an Affiliate terminates the Participant’s employment or
service for “cause” (as defined in the Severance Agreement) or in the event the
Board of Directors determines, within one year after the Participant’s
termination, that either prior or subsequent to the Participant’s termination
the Participant engaged in conduct that would constitute “cause,” all of the
Granted Shares then held by the Participant shall be forfeited to the Company
immediately as of the time the Participant is notified that he or she has been
terminated for “cause” or that he or she engaged in conduct which would
constitute “cause”.

 

(d)                                 Effect of Corporate Transaction.  If the
Company is to be consolidated with or acquired by another entity in a merger,
sale of all or substantially all of the Company’s assets other than a
transaction to merely change the state of incorporation (a “Corporate
Transaction”), the Board of Directors of the Company or, if applicable, a
committee of the Board of Directors or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”), shall
either (i) make appropriate provisions for the continuation of this Agreement on
the same terms and conditions by substituting on an equitable basis for the
Granted Shares then subject to this Agreement either the consideration payable
with respect to the outstanding Shares of Common Stock in connection with the
Corporate Transaction or securities of any successor or acquiring entity; or
(ii) terminate this Agreement in exchange for a cash payment equal to the Fair
Market Value of the Granted Shares then subject to the Lapsing Forfeiture Right.

 

(e)                                  Escrow.  The certificates representing all
Granted Shares acquired by the Participant hereunder which from time to time are
subject to the Lapsing Forfeiture Right shall be delivered to the Company and
the Company shall hold such Granted Shares in escrow as provided in this
Subsection 2.1(e).  Upon the request of the Participant, the Company shall
promptly release from escrow and deliver to the Participant the whole number of
Granted Shares, if any, as to which the Company’s Lapsing Forfeiture Right has
lapsed and without the legend set forth in Section 5. In the event of forfeiture
to the Company of Granted Shares subject to the Lapsing Forfeiture Right, the
Company shall release from escrow and cancel a certificate for the number of
Granted Shares so forfeited.  Any securities distributed in respect of the
Granted Shares held in escrow, including, without limitation, shares issued as a
result of stock splits, stock dividends or other recapitalizations, shall also
be held in escrow in the same manner as the Granted Shares.

 

(f)                                   Prohibition on Transfer.  The Participant
recognizes and agrees that all Granted Shares which are subject to the Lapsing
Forfeiture Right may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company (or its designee).  However, the Participant, with the
approval of the Board of Directors of the Company or, if applicable, a committee
of the Board of Directors, may transfer the Granted Shares for

 

2

--------------------------------------------------------------------------------


 

no consideration to or for the benefit of the Participant’s Immediate Family
(including, without limitation, to a trust for the benefit of the Participant’s
Immediate Family or to a partnership or limited liability company for one or
more members of the Participant’s Immediate Family), subject to such limits as
the Board of Directors of the Company or, if applicable, a committee of the
Board of Directors, may establish, and the transferee shall remain subject to
all the terms and conditions applicable to this Agreement prior to such transfer
and each such transferee shall so acknowledge in writing as a condition
precedent to the effectiveness of such transfer.  The term “Immediate Family”
shall mean the Participant’s spouse, former spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers, nieces and nephews and
grandchildren and, for this purpose, shall also include the Participant.  The
Company shall not be required to transfer any Granted Shares on its books which
shall have been sold, assigned or otherwise transferred in violation of this
Subsection 2.1(f), or to treat as the owner of such Granted Shares, or to accord
the right to vote as such owner or to pay dividends to, any person or
organization to which any such Granted Shares shall have been so sold, assigned
or otherwise transferred, in violation of this Subsection 2.1(f).

 

(g)                                  Failure to Deliver Granted Shares to be
Forfeited.  In the event that the Granted Shares to be forfeited to the Company
under this Agreement are not in the Company’s possession pursuant to Subsection
2.1(e) above or otherwise and the Participant or the Participant’s Survivor
fails to deliver such Granted Shares to the Company (or its designee), the
Company may immediately take such action as is appropriate to transfer record
title of such Granted Shares from the Participant to the Company (or its
designee) and treat the Participant and such Granted Shares in all respects as
if delivery of such Granted Shares had been made as required by this Agreement. 
The Participant hereby irrevocably grants the Company a power of attorney which
shall be coupled with an interest for the purpose of effectuating the preceding
sentence.

 

(h)                                 Adjustments.

 

(i)                                     If the Company shall pay a stock
dividend or declare a stock split on or with respect to any of its Common Stock,
or otherwise distribute securities of the Company to the holders of its Common
Stock, the number of shares of stock or other securities of the Company issued
with respect to the Common Stock then subject to the restrictions contained in
this Agreement shall be added to the Granted Shares subject to this Agreement. 
If the Company shall distribute to its stockholders securities of another
corporation, the securities of such other corporation, distributed with respect
to the Common Stock then subject to the restrictions contained in this
Agreement, shall be added to the Granted Shares subject to this Agreement.

 

(ii)                                  If the outstanding shares of the Company’s
Common Stock shall be subdivided into a greater number of shares or combined
into a smaller number of shares, or in the event of a reclassification of the
outstanding shares of the Company’s Common Stock, or if the Company shall be a
party to a merger, consolidation or capital reorganization, there shall be
substituted for the Granted Shares then subject to the restrictions contained in
this Agreement such amount and kind of securities as are issued in such
subdivision, combination, reclassification, merger, consolidation or capital
reorganization in respect of the Common Stock subject to this Agreement.

 

2.2                               General Restrictions on Transfer of Granted
Shares.

 

(a)                                 If in connection with a registration
statement filed by the Company pursuant to the Securities Act of 1933, as
amended (the “1933 Act”), the Company or its underwriter so requests, the
Participant will agree not to sell any of his or her Granted Shares whether or
not the Lapsing Forfeiture Right has lapsed for a period not to exceed the
lesser of: (i) 210 days following the effectiveness of such

 

3

--------------------------------------------------------------------------------


 

registration statement or (ii) such period as the officers and directors of the
Company agree not to sell their Common Stock of the Company.

 

(b)                                 The Participant acknowledges and agrees that
neither the Company nor, its shareholders nor its directors and officers, has
any duty or obligation to disclose to the Participant any material information
regarding the business of the Company or affecting the value of the Shares
before, at the time of, or following a Termination, including, without
limitation, any information concerning plans for the Company to make a public
offering of its securities or to be acquired by or merged with or into another
firm or entity.

 

3.                                      Securities Law Compliance.  The
Participant specifically acknowledges and agrees that any sales of Granted
Shares shall be made in accordance with the requirements of the 1933 Act.

 

4.                                      Rights as a Stockholder.  The
Participant shall have all the rights of a stockholder with respect to the
Granted Shares, including voting and dividend rights, subject to the transfer
and other restrictions set forth herein.

 

5.                                      Legend.  All certificates representing
the Granted Shares to be issued to the Participant pursuant to this Agreement
shall have endorsed thereon a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of December 8, 2014 with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

 

6.                                      Tax Liability of the Participant and
Payment of Taxes.  The Participant acknowledges and agrees that any income or
other taxes due from the Participant with respect to the Granted Shares issued
pursuant to this Agreement, including, without limitation, the Lapsing
Forfeiture Right, shall be the Participant’s responsibility.  Without limiting
the foregoing, the Participant agrees that, to the extent that the lapsing of
restrictions on disposition of any of the Granted Shares or the declaration of
dividends on any such shares before the lapse of such restrictions on
disposition results in the Participant’s being deemed to be in receipt of earned
income under the provisions of the Code, the Company shall be entitled to
immediate payment from the Participant of the amount of any tax required to be
withheld by the Company.  In connection with the foregoing, the Participant
agrees that if an arrangement to pay the withholding obligation in cash has not
been received by the Company prior to the date that Granted Shares shall be
released from the Lapsing Forfeiture Right, the Company shall authorize a
registered broker(s) (the “Broker”) to sell on the date that the Granted Shares
shall be released from the Lapsing Forfeiture Right such number of Granted
Shares as the Company instructs the Broker to sell to satisfy the Company’s
withholding obligations, after deduction of the Broker’s commission, and the
Broker shall remit to the Company the cash necessary in order for the Company to
satisfy its withholding obligation.  To the extent the proceeds of such sale
exceed the Company’s tax withholding obligation the Company agrees to pay such
excess cash to the Participant as soon as practicable.  In addition, if such
sale is not sufficient to pay the Company’s tax withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any tax withholding
obligation that is not satisfied by the sale of shares of Common Stock. The
Participant agrees to hold the Company and the Broker harmless from all costs,
damages or expenses relating to any such sale.  The Participant acknowledges
that the Company and the Broker are under no obligation to arrange for such sale
at any particular price.  In connection with such sale of Granted Shares, the
Participant shall execute any such documents requested by the Broker in order to
effectuate the sale of the Granted Shares and payment of the withholding
obligation to the Company.  The Company shall not deliver any shares of Common
Stock to the Participant until all of the Company’s withholding obligations have
been satisfied.  The Participant acknowledges that this paragraph is intended to
comply with Section 10b5-1(c)(1(i)(B)

 

4

--------------------------------------------------------------------------------


 

under the Securities Exchange Act of 1934, as amended. Notwithstanding the
foregoing, the Company shall have the right to require the Company payments be
made in cash instead of through the sale of shares of Common Stock if it
reasonably believes that the sale of shares would violate applicable securities
laws.

 

Upon execution of this Agreement, the Participant may file an election under
Section 83 of the Code.  The Participant acknowledges that if he does not file
such an election, as the Granted Shares are released from the Lapsing Forfeiture
Right in accordance with Section 2.1, the Participant will have income for tax
purposes equal to the fair market value of the Granted Shares at such date, less
the price paid for the Granted Shares by the Participant.

 

7.                                      Equitable Relief.  The Participant
specifically acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Agreement, including the attempted transfer of
the Granted Shares by the Participant in violation of this Agreement, monetary
damages may not be adequate to compensate the Company, and, therefore, in the
event of such a breach or threatened breach, in addition to any right to
damages, the Company shall be entitled to equitable relief in any court having
competent jurisdiction.  Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any such breach or
threatened breach.

 

8.                                      No Obligation to Maintain Relationship. 
The Company is not by this Agreement obligated to continue the Participant as an
employee or consultant of the Company or an Affiliate.  The Participant
acknowledges:  (i) that the grant of the Shares is discretionary in nature and
is a one-time benefit which does not create any contractual or other right to
receive future grants of shares, or benefits in lieu of shares; (ii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing forfeiture right, will be at the sole discretion of the Company;
(iii) that the Participant’s participation in this Agreement is voluntary;
(iv) that the value of the Shares is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and
(v) that the Shares are not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

9.                                      Notices.  Any notices required or
permitted by the terms of this Agreement shall be given by recognized courier
service, facsimile, registered or certified mail, return receipt requested,
addressed as follows:

 

If to the Company:

 

Synta Pharmaceuticals Corp.

45 Hartwell Avenue

Lexington, MA 02421

Attn:  Stock Plan Administrator

 

If to the Participant, the Participant’s Company email address or the mailing
address provided to the Company on the Participant’s application or resume, or
to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

10.                               Benefit of Agreement.  Subject to the
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

5

--------------------------------------------------------------------------------


 

11.                               Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to exclusive jurisdiction in
Massachusetts and agree that such litigation shall be conducted in the courts of
the Commonwealth of Massachusetts or the federal courts of the United States for
the District of Massachusetts.

 

12.                               Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then such provision or provisions shall be modified to the extent
necessary to make such provision valid and enforceable, and to the extent that
this is impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

 

13.                               Entire Agreement.  This Agreement, together
with the Severance Agreement, constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.  No statement, representation, warranty, covenant or
agreement not expressly set forth in this Agreement shall affect or be used to
interpret, change or restrict the express terms and provisions of this
Agreement.

 

14.                               Modifications and Amendments; Waivers and
Consents.  The terms and provisions of this Agreement may be modified or amended
by the Company in a manner which is not adverse to the Participant. The terms
and provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

15.                               Consent of Spouse/Domestic Partner.  If the
Participant has a spouse or domestic partner as of the date of this Agreement,
the Participant’s spouse or domestic partner shall execute a Consent of
Spouse/Domestic Partner in the form of Exhibit A hereto, effective as of the
date hereof.  Such consent shall not be deemed to confer or convey to the spouse
or domestic partner any rights in the Granted Shares that do not otherwise exist
by operation of law or the agreement of the parties.  If the Participant
subsequent to the date hereof, marries, remarries or applies to the Company for
domestic partner benefits, the Participant shall, not later than 60 days
thereafter, obtain his or her new spouse/domestic partner’s acknowledgement of
and consent to the existence and binding effect of all restrictions contained in
this Agreement by having such spouse/domestic partner execute and deliver a
Consent of Spouse/Domestic Partner in the form of Exhibit A.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.                               Data Privacy.  By entering into this
Agreement, the Participant:  (i) authorizes the Company and each Affiliate, and
any agent of the Company or any Affiliate providing record keeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Company’s stock records; and
(ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

By:

/s/ Anne C. Whitaker

 

Name:

Anne C. Whitaker

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Participant:

 

 

 

By:

/s/ Chen Schor

 

Print Name: Chen Schor

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I,                                                         , spouse or domestic
partner of Chen Schor, acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of December 8, 2014 (the “Agreement”) to which this Consent
is attached as Exhibit A and that I know its contents.  Capitalized terms used
and not defined herein shall have the meanings assigned to such terms in the
Agreement.  I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right in favor of Synta Pharmaceuticals Corp. (the “Company”) and
that, accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.

 

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

 

I agree to the Lapsing Forfeiture Right described in the Agreement and I hereby
consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement.  Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.

 

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

 

Dated as of the                day of                                 , 20    .

 

 

 

 

Print name:

 

A-1

--------------------------------------------------------------------------------
